Title: To James Madison from Samuel Dexter, Jr., 5 February 1795
From: Dexter, Samuel, Jr.
To: Madison, James


Sir,
Thursday 5th. Feby. [1795]
I received your favour of this Morning, & will with pleasure take a family dinner with you on Sunday. You mention an impression on my mind respecting difference in former & present political Conduct, if this be wrong, I shall be particularly happy in its removal. I really have believed, perhaps from misrepresentation, that the fact was unquestionable, & that the only question was as to the Motive. Yours with esteem
S Dexter Jur
